Order entered June 17, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00173-CV

   TAMI DONALD, JERRY MOORE, AND SUMMIT SPRING WATER
                  COMPANY, INC., Appellants

                                          V.

                BMR DISTRIBUTING, INC., ET AL., Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-08127

                                       ORDER

      Before the Court is appellants’ June 16, 2021 unopposed motion for

extension of time to file their brief. We GRANT the motion and ORDER the

brief be filed no later than July 23, 2021.


                                               /s/   KEN MOLBERG
                                                     JUSTICE